Per Curiam.
This action involved only the right to a comparatively small deposit, and the action was brought by one who was not a party to the original transaction, but claims that one of the parties to the transaction has assigned to him an interest in the deposit. It seems so clear that the main action, which involved the rights of the parties to the transaction, should be first tried that the court, as a whole, did not give that attention to the sufficiency of the evidence that it otherwise would have given. Our attention has again been called to the record by an able brief upon the motion for rehearing, and we are satisfied that some of the findings of fact stated in the opinion are incorrect, and we therefore withdraw from the opinion all such conclusions of fact as will be involved in the trial of the principal case, the intention being that the principal case shall be tried upon its merits as though there had been no hearing upon this ancillary proceeding.
The motion for rehearing is
Overruled.